DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, with claims 1-12, in the reply filed on 10/22/2020 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a portion of a topmost electrically conductive layer” in line 20 should be changed to --the portion of the topmost electrically conductive layer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2015/0279852 A1; hereinafter “Mizutani”).
Regarding Claim 1, Mizutani teaches a method of forming a three-dimensional memory device, comprising: forming a vertically alternating sequence of insulating layers and spacer material layers (120 of 19 and 121) over a substrate (100) (fig. 14 and paragraphs 20, 80-81), wherein the spacer material layers are formed as, or are subsequently replaced with, electrically conductive layers (3) (figs. 52-53 and paragraphs 114-115); forming multiple sets of stepped surfaces (146) in terrace regions (300) of the vertically alternating sequence by iteratively performing a set of layer patterning processing steps at least twice, wherein the set of layer patterning processing steps comprises a patterned photoresist material layer formation step (steps using at least 143-145) in which a respective patterned photoresist material layer (at least 143-145) with a respective array of openings therein is formed over the vertically alternating sequence, and a pattern transfer step in which a pattern in the respective patterned photoresist material layer is transferred through a respective number of layers within the vertically alternating sequence (figs. 26-34, 63B and paragraphs 96-102, 129-130); forming a dielectric material portion (160) on each of the multiple sets of stepped surfaces of the vertically alternating sequence in each of the terrace regions (fig. 43 and paragraphs 103-106); forming memory stack structures (13 and 1E) through memory array regions (200) of the vertically alternating sequence in which all layers of the vertically alternating sequence are present (fig. 25 and paragraphs 84-95); and forming a metal interconnect structure (303 and/or 305) which electrically connects a portion of a topmost electrically conductive layer in the first 
Regarding Claim 2, Mizutani teaches wherein a portion of each respective lower electrically conductive layer in the first memory array region and a portion of each respective lower electrically conductive layer in the second memory array region are electrically connected by a respective electrically conductive region extending in an array interconnection region in a horizontal plane of each respective lower electrically conductive layer in the first memory array region and each respective lower electrically conductive layer in the second memory array region (figs. 62A-62C and paragraphs 125-130, for example, 303/305 connecting lower portions of 3 in 200A and 200B).
Regarding Claim 3, Mizutani teaches wherein: a hard mask is not used during the step of forming multiple sets of stepped surfaces in terrace regions (at least 143-145 as a photoresist is used instead of a hard mask); and the topmost electrically conductive layer is disconnected into discrete portions located in the first memory array region and in the second memory array region (topmost portions of 3 in 200A and 200B as discrete portions separated by at least 300) and does not extend through the array interconnection region (figs. 26-34, 63B and paragraphs 96-102, 129-130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claim 1 above, and further in view of Fukuzumi (US 2012/0132983 A1).
Regarding Claim 10, teaching of Mizutani has been discussed above including forming stepped surfaces of the vertically alternating sequence using photolithographic processes (figs. 26-34, 63B and paragraphs 96-102, 129-130).  However, Mizutani does not explicilty disclose forming the stepped surfaces by trimming/re-using mask material.  Fukuzumi teaches a method of forming a three-dimensional memory device (paragraphs 3 and 41), comprising: forming stepped surfaces of a stack (ML including 15 and 16) by applying a trimmable mask material layer (63) having a first pattern over the vertically alternating sequence during, prior to, after, or between the step of forming multiple sets of stepped surfaces (figs. 12B and paragraphs 37, 64); transferring the first pattern in the trimmable mask material layer into underlying layers of the vertically alternating sequence employing a first etch process (fig. 13B and paragraph 65); isotropically trimming the trimmable mask material layer (slimming of 63 by oxygen plasma step) after the first etch process to provide a second pattern in the trimmable mask material layer (paragraphs 65-66); and transferring the second pattern in the trimmable mask material layer into the vertically alternating sequence employing a second etch process (fig. 13B and .   

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claim 1 above, and further in view of Lu et al.  (US 2017/0352678 A1; hereinafter “Lu”).
Regarding Claim 11, teaching of Mizutani has been discussed except the additional vertically alternating sequence over the vertically alternating sequence (120) from Mizutani.  Lu teaches a method of forming a three-dimensional memory device (paragraph 1), comprising: forming forming an additional vertically alternating sequence of additional insulating layers and additional spacer material layers (a second-tier alternating stack including 232 and 242) over vertically alternating sequence and the dielectric material portions (a first-tier alternating stack including 132 and 142) (fig. 3A and paragraphs 58, 74), wherein the additional spacer material layers are formed as, or are subsequently replaced with, additional electrically conductive layers (246) (fig. 10E and paragraph 117); forming additional multiple sets of stepped surfaces on the additional vertically alternating sequence (stepped surface of the second-tier alternating stack including 232 and 242) (fig. 3A); forming an additional dielectric material portion (265) on each of the additional multiple sets of stepped surfaces of the vertically alternating sequence (paragraph 75); and forming an additional metal interconnect structure (86) (fig. 10E and paragraph 140); wherein the memory stack structures are formed through memory array 
Regarding Claim 12, teaching of Mizutani has been discussed above including a further step of forming field effect transistors (201) over a top surface of the substrate (100a) (paragraphs 66-79).  However, Mizutani is silent regarding a step of forming a combination of interconnect-level dielectric material layers and lower-level metal interconnect structures  between the field effect transistors and the vertically alternating sequence and forming through-memory-level conductive via structures.  Lu teaches a method of forming a three-dimensional memory device (paragraph 1), comprising: forming a combination of interconnect-level dielectric material layers (760) and lower-level metal interconnect structures (780) over field effect transistors (710) formed over a substrate (9) (fig. 1A and paragraphs 48-49); forming a vertically alternating sequence (a first-tier alternating stack including 132 and 142) (fig. 2A and paragraph 58); and forming through-memory-level conductive via structures (576) through portions of the vertically alternating sequence contacting a respective one of the lower-level metal interconnect structures (fig. 10A, 11 and paragraphs 50, 137-138).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mizutani with that of Lu in order to provide an electrical connection as one option between the transistors formed on the substrate as a front-end-of-the line and metal interconnect structures at the back-end-of the line. 

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829